Christianson, Oh. J.
(concurring). I concur in a reversal of the judgment, for the reason that there is no substantial evidence in the *549record to establish the fact that there was any more wheat threshed than that which defendant has already accounted for. In other words, the verdict has no substantial evidence to support it. The plaintiff had the burden of proof. The evidence adduced by him was even inferior to that which this court held to be insufficient in Miller v. Northern P. R. Co. 18 N. D. 18, 118 N. W. 844, 19 Ann. Cas. 1215.